Exhibit 10.1

 

FOURTH MODIFICATION TO MANUFACTURING,
DISTRIBUTING AND TECHNOLOGY LICENSE AGREEMENT

 

THIS FOURTH MODIFICATION TO MANUFACTURING, DISTRIBUTING AND TECHNOLOGY LICENSE
AGREEMENT (this “Fourth Modification”) is made and entered into as of December
15, 2011 by and between Image Sensing Systems, Inc., a Minnesota corporation
located at 500 Spruce Tree Centre, 1600 University Avenue West, St. Paul,
Minnesota 55104 (hereinafter, “ISS”), and Econolite Control Products, Inc., a
California corporation located at 3360 E. La Palma Avenue, Anaheim, California
92806 (hereinafter “Econolite”). ISS and Econolite were the parties to the
original Manufacturing, Distributing and Technology License Agreement dated June
11, 1991 (the “Agreement”) which was subsequently modified, in part, in a Letter
Agreement dated June 19, 1997 (the “Letter Agreement”), a Modification to
Manufacturing, Distributing and Technology License Agreement dated September 1,
2000 (the “First Modification”), Extension and Second Modification to
Manufacturing, Distributing and Technology License Agreement dated July 13, 2001
(the “Second Modification”) a Settlement Agreement, Contract Modification and
Mutual Release executed August 3, 2006 (the “Settlement”), and the Extension and
Third Modification to Manufacturing, Distributing and Technology License
Agreement dated July 3, 2008 (the “Third Modification”), an Exhibit A dated
September 21, 2009 (“Amended Exhibit A”) and an Exclusive License and
Distribution Agreement by and between ISS, Econolite and Econolite Canada, Inc.
effective January 2, 2011 (the “Canada RTMS Agreement”).

 

Recitals:

 

A.                  The parties desire to add certain Remote Traffic Microwave
Sensors (“RTMS Products”) to the Products and technologies listed in the
Agreement.

 

B.                  The parties desire to update and revise the Mutual
Confidentiality and Non-Disclosure Agreement form provided in the Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

1.                   Exhibit A to the Agreement, as modified and amended
previously, is superseded by Exhibit A (dated as of December 15, 2011) attached
hereto and made a part hereof by this reference.

 

2.                   The final paragraph of Section A, Definitions, of Article V
of the Agreement is deleted and a new final paragraph of Section A, Definitions,
of Article V is substituted as follows:

 

“‘Autoscope Territory,’ for purposes of Autoscope Products shall mean Mexico,
the United States of America, Canada, and the Caribbean. ‘RTMS Territory,’ for
purposes of RTMS Products hereunder shall mean Mexico and the United States of
America. The Canada RTMS Agreement defines the Canadian territory for sales of
RTMS products.”

 

3.                   Except as modified herein, each and every other provision
of the Agreements, as modified are confirmed and reaffirmed as though restated
herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Modification
effective as of the date first set out above.

 

IMAGE SENSING SYSTEMS, INC.   ECONOLITE CONTROL PRODUCTS, INC.               By:
/s/ Kenneth R. Aubrey   By: /s/ David St. Amant     Title:  President & CEO    
Title:  President and Chief Operating Officer   Date:  12/15/11   Date: 
12/15/11                  

 

 

 

 